RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 7-December-2021 with respect to application 16/912,987 filed 26-June-2020.  
Applicant has amended claims 1. 5 and 8, and has added new claims 10 and 11.
Claims 1-11 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Objection is made to claim 9 because of the following informalities:  
 Consider claim 9: The comma [line 2] recited in the claim is superfluous.
 Appropriate correction is required.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-6 are rejected under 35 USC §103 as unpatentable over Zinner (United States Patent Application Publication # US 2010/0176951 A1) in view of Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488).
Consider claim 1:  A transponder for securing a product displayed in a shop, Zinner discloses a surveillance device in the form of an EAS tag (transponder) that can the transponder comprising:
two blocks each comprising a contact surface that is flat and extends laterally across the block, the tag (10) comprising an elongate body (12) (first block) and a locking member or detent (18) (second block), wherein the bottom surface of the detent, and upper surface of the body (contact surfaces) are substantially flat, configured to grip the article to be protected (exemplary spectacle arm) within a space (20) [Fig. 1, 3-5; Para. 0008, 0027, 0036-0037];

    PNG
    media_image1.png
    302
    358
    media_image1.png
    Greyscale


the contact surfaces being positioned face to face and substantially parallel with respect to one another and configured to be moved toward or away from one another, the lower surface of the detent (18) and upper surface of the body (12), on which a flexible pad (34) is placed, are substantially parallel, and which may be positioned further apart or closer together to allow the surfaces to maintain the essentially parallel configuration while accommodating protected items of varying thickness [Fig. 3, 5; Para. 0029, 0033];
the blocks being provided with protrusions that, when the contact surfaces are positioned vertically, are positioned on upper surfaces of the blocks above the contact surfaces, the body comprising a projected portion (not referenced) comprising a cavity (22) (see Fig. 3) on a first side, and a series of indentations (28, 30) with one or more protrusions (not referenced) between.  The detent (18) further comprising a lateral protrusion (52 - lock end) which is inserted into the cavity (22), and on the opposing end a second protrusion (46 – pivot end) which mates with an indentation (i.e. between the protrusions on the body portion [Fig. 5; Para. 0033-0035]; Note that the body and detent protrusions are positioned on either side of the gripping area, and therefore if the tag is placed such that the gripping surfaces are vertical, one set of protrusions will be above the gripping area and the other below; and 
wherein an adjustable connection connects said protrusions, which allows to manually adjust the moving closer together or farther apart of the blocks with respect to one another, thus allowing the transponder to be attached to a suitable element of said product, by gripping the element between the contact surfaces of the blocks, a lock element (54) intruding into the aperture and the lock end comprising a plurality of teeth (26) (along with the recesses and detent protrusion (48)) allow the detent and body distance (space 20) to be adjusted and to grip the protected object inserted into the space Fig. 2, 4-6; Para. 0037];  
one of the blocks comprising wireless detection and transmission equipment, which allows the remote management of the presence of the transponder on the suitable element; the body also comprising a cavity (14) into which one or more EAS markers (16) may be sealed including AM, EM and/or RF type markers (wireless transponders) emitting one or more frequencies [Fig. ; Para. 0001, 0005-0007, 0015, 0027-0028].
It is known that EAS tags/markers are passive devices with receive an interrogating signal and selectively reflect (emit) a signal in response.  This receiving and/or structures for the receiving are not explicitly disclosed by Zinner.
Roulleaux, however and for example, discloses an analogous tag for protection against theft [Title; Abstract; Fig. 1; Para. 0003] and particularly that the tag device may comprise a radio (wireless) transmitter for communicating an identifier, and further that the transmitter may be activated based on a reception of a wake-up signal by a local receiver circuit [Fig. 12; Para. 0044-0045].
Consider claim 2 and as applied to claim 1:  The transponder according to claim 1, wherein the contact surfaces have a substantially rectangular shape and are configured to be positioned in such a way that the longitudinal direction of the surfaces is parallel to the longitudinal direction of the suitable element. Zinner depicts that the tag body (12) and detent (18) are of substantially rectangular shape, enclosing a longitudinal space (20), in which a (exemplary) spectacle arm (32) (suitable element) is placed and gripped [Fig. 1, 2, 9].
Consider claim 4 and as applied to claim 1:  The transponder according to claim 1, wherein the contact surfaces are provided with a layer made of resilient and compressible material.
Zinner specifically discloses the use of resilient flexible pad (34) on at least the body surface [Fig. 5-7; Para. 0033].
Roulleaux similarly discloses an elastic layer (18) on at least one of the gripper pads (4-5) [Fig. 7; Para. 007-008, 0022, 0039].
Consider claim 5 and as applied to claim 1:  The transponder according to claim 1, wherein the detection and transmission equipment comprises 
a source of energy, 
an electrical detection circuit and
an electrical transmission circuit, 
the detection circuit comprising at least one switch actuatable into one or the other of two states, the state of the switch being determined according to the attachment of the transponder to the suitable element, the switch being integrated into the detection circuit so that the state of the switch is detectable by the detection circuit, 
the transmission circuit being connected to the detection circuit so that the transmission circuit can emit a signal related to the state of the switch(es).
Zinner discloses that the security tag comprises one or more wireless EAS markers (transmission circuits) of various types (specifically including AM, EM and RF types), but where EAS markers are typically passive, without requiring an internal energy source, and does not disclose a detection circuit.

Therefore it would be obvious to one of ordinary skill in the art at the time of effective filing for the invention to use an active tag circuit including power source, detector and transmitter, the detector comprising a switch such that the transmitter is armed/enabled when the tag is attached to an object, and in an disarmed inoperative state when the tag is not gripping an object as taught by Roulleaux and applied to a surveillance tag as taught by Zinner and modified by Roulleaux, in order that a more controllable and longer range detection is possible, and where a detection and arming circuit both preserves battery life and reduces unnecessary transmissions.
Consider claim 6 and as applied to claim 5:  The transponder according to claim 5, wherein the contact surface of the block, that comprises the detection equipment comprises at least one push button configured to be:
- pushed by a pressure exerted by the contact surface of the other block when the transponder is attached to the suitable element,
- automatically released when the transponder is removed from the suitable element, and wherein the button is connected to a switch, in such a way that the state of the switch changes according to the pushed or released state of the button.
Roulleaux discloses a micro-switch (D) on the gripping surface of the tag, and operating in substantially the same manner as claimed [Fig. 3, 12; Para. 0031, 0040, 0044]. (See also the citations and analysis presented for claim 5 previously).

Claim 3 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1) and Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), in view of Kolton et al. (United States Patent Application # US 2008/00611987 A1), hereinafter Kolton.
Consider claim 3 and as applied to claim 1:  The transponder according to claim 1, wherein the adjustable connection is a screw connection.
Zinner discloses a toothed ratchet type mechanism to adjustably grip the protected object, and does not disclose a screw or threaded arrangement.
Kolton, however, discloses a similar tag housing for protecting objects such as eyeglasses, and particularly the use of a set screw to adjust and control the gripping of the tag onto the spectacle arm [Title; Abstract; Fig. 1-4; Para 0002, 0006-0008, 0014-0015].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a screw adjustment mechanism for attachment of a security tag to eyeglasses or similar object as taught by 

Claim 7 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1) and Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), in view of Callaway (United States Patent # US 5,146,206).
Consider claim 7 and as applied to claim 6:  The transponder according to claim 6, 
wherein the detection equipment comprises two push buttons disposed and positioned at the longitudinal ends of a contact surface of the block, and 
wherein the two push buttons are connected to switches coupled in series, forming part of a circuit powered by the battery of the detection and transmission equipment, so that the disconnection of at least one switch, by the release of at least one push button, cuts off the power supply or generates an interruption.
Zinner does not disclose use of an active transponder, or a detection circuit comprising switches or pushbuttons.
Roulleaux discloses the use of a detector (D) comprising a micro-switch (pushbutton) connected in series with a power source and transmitter to interrupt power to the transmitter when the tag is not gripping a protected object (see analysis for claim 6) [Fig. 3, 12; Para. 0031, 0040, 0044]. 
Callaway discloses a patient ambulation detector with multiple switch configuration [Title; Abstract; Fig. 9-11; Col. 1, 12-17, 51-62], and particularly that a plurality of switches are used (12a-c), connected in series and arranged across (longitudinal positioning) the device [Fig. 10-11; Col. 10, 14-23, 34-62].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a plurality of switches arranged across a contact area for which the device is attached (gripping) a detected object, the switches connected in series, such that an alert may be generated if any one of the switches is disturbed as taught by Callaway and applied to a surveillance tag as taught by Zinner and modified by Roulleaux, in order to ensure that the device is properly attached to the monitored/protected object.

Claim 8 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1) and Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), in view of Salsberg (United States Patent Application Publication # US 2019/0266457 A1).
Consider claim 8 and as applied to claim 6:  The transponder according to claim 6, wherein the transmission circuit is an electronic chip configured to transmit a signal that is only receivable in a configurable local perimeter defined around the chip.
 or more EAS markers (16) may be sealed in the security tag, including AM, EM and/or RF type markers (wireless transponders) emitting one or more frequencies, and where it is well-known in the art that such markers may be manufactured as chip devices, and detected (signals received from) at a particular (usually short range) configurable distances (for example, in the area of a shop doorway), these have not been explicitly disclosed.
Roulleaux discloses use of an active type tag and transponder for performing this function, and where the transponder structures are described as a circuit and detection by external receivers (typically over longer ranges), but also does not expressly disclose a chip construction, or configurable range.
Salsberg, however, discloses an RFID tag (transponder) designed to be small enough to be contained within a screw of eyeglass frames, as may be required for security and inventory management [Title; Abstract; Fig. 5, 9; Para. 0034-0039] and specifically: (a) that the transponder circuit may be implemented, at least in part, as an integrated circuit chip [Fig. 5; Para.0 026, 0046, 0107], and (b) that RFID reader system and tag may be configured according to type for particular and configurable detection and interrogation zones [Para. 0014-0016].
Therefore it would have been obvious to one of ordinary skill in the art to use miniaturized transponders, constructed at least in part on a chip, and external reader systems, configured for specific reading zones as taught by Salsberg, applied to, and used for transponder and transponder communication in a 

Claim 9 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1), Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), and Callaway (United States Patent # US 5,146,206), and further in view of Salsberg (United States Patent Application Publication # US 2019/0266457 A1).
Consider claim 9 and as applied to claim 7:  The transponder according to claim 7, wherein the transmission circuit is an electronic chip configured to transmit a signal, that is only receivable in a configurable local perimeter defined around the chip. This claim is rejected based on the same citations and analysis as presented for claim 8 previously, and as applied to claim 7.

Claim10 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1), Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), and Callaway (United States Patent # US 5,146,206), and further in view of Glaudel (United States Patent # US 1,470,115).
Consider claim 10 and as applied to claim 1: The transponder according to claim 1, wherein the adjustable connection that connects said protrusions includes a washer extending out of a rear side of a first block of the two blocks and a threaded sleeve extending out of a front side of the first block, and a rod connects the threaded sleeve to a second block of the two blocks such that rotation of the washer in a first direction actuates axial movement of the threaded sleeve to move the first block and the second block closer together.
Zinner discloses a clamping mechanism which uses a toothed ratchet mechanism to hold a spectacle arm between substantially flat and parallel portions of a base and detent, and does not disclose a threaded rod and sleeve, the rod comprising a cap or head (washer) to allow turning of the rod within the sleeve to operatively bring the surfaces together as claimed.  This mechanism for operating a clamp is well known in the prior art, however, and for example:
Glaudel discloses an analogous clamping mechanism [Fig 1-2; Page 1, 25-31] for clamping an object (P) between two flat, parallel surfaces (17, 17a) the surfaces each having a protrusion (15, 15a) and a first threaded rod and sleeve (22) for adjusting the pates to a parallel condition, and a second threaded rod and sleeve (19) for moving the surfaces closer together, and thereby clamping the object between the surfaces, each of the rods (screws) having a cap portion (washer) to facilitate the turning [Fig. 1-2; Page 1, 77-102]
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a clamping mechanism with threaded rod for clamping adjustment as taught by Glaudel and applied to a 

Claim 11 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1) and Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), in view of Luo (United States Patent Application Publication # US 2015/0048946 A1).
Consider claim 11 and as applied to claim 5: The transponder according to claim 5, wherein the source of energy is a battery.
Zinner discloses that the security tag comprises one or more wireless EAS markers (transmission circuits) of various types but whereas these may be passive devices, does not disclose a battery or other energy source.
Roulleaux discloses use of an active type tag and transponder including an energy source (S) [Fig. 12; Para. 0044], but does not specifically disclose this source to be a battery.  Use of batteries was known in the prior art however, and for example:
Luo discloses an analogous security tag [Title; Abstract; Fig. 2; Para. 0002, 0010] and which may comprise a replaceable or rechargeable energy source, specifically a battery [Para. 0047].
Therefore it would be obvious to one of ordinary skill in the art at the time of effective filing for the invention to use an active tag circuit including a battery as a power source, as taught by Luo and applied to a surveillance tag as 

Allowable Subject Matter
A claim comprising the limitations of dependent claims 9 and 10, and including the limitations of the base claim 1 and all intervening claims (5, 6 and 7) is considered to be distinguished patentably over the art of record in this application and is presented to applicant for consideration: 

Response to Arguments
Applicant’s arguments filed on 7-December-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the objection of claims 8 and 9 for informalities [Remarks: page 5] Applicant’s amendment of claim 8 obviates the objection with respect to that claim, but the informality has not been corrected in claim 9, and that objection is maintained.
Consider Applicant’s remarks with respect to the rejection of claims 5-9 under 35 USC §112(b) as indefinite, [Remarks: page 5] Applicant’s amendment of claim 5 obviates these rejections, and they have been withdrawn.
Consider Applicant’s remarks with respect to the rejection of claims 1, 2 and 4-6 under 35 USC §103 as unpatentable over Zinner (US 2010/0176951 A1) and Roulleaux (WO 96/14488) [Remarks: page 6-8]:
Regarding independent claim 1:  Applicant’ first argument [page 7] is that the elongate body (12) and detent (18), the equivalent of the first and second claimed blocks, are not flat and extending laterally across the tag.


    PNG
    media_image1.png
    302
    358
    media_image1.png
    Greyscale

This argument is not persuasive because, as shown in the diagram above [Fig. 5], the lower surface of the detent (18) which contacts the object (32) is flat and extends laterally across the tag body.  The second upper surface of the tag body (12) on which the resilient pad (34) is inserted, and in contact with the object, also extends laterally across the tag, and is substantially parallel to the detent lower surface, and where the two surfaces may be moved closer or farther apart to insert or clamp the object.
Applicant’s second argument [page 8] is that the references do not teach that an adjustable connection is positioned in “protrusions that, when the contact surfaces are positioned vertically, are positioned on upper surfaces of the blocks above the contact surfaces, and wherein an adjustable connection connects said protrusions”. This argument is also unpersuasive because the tag disclosed by Zinner comprises a detent with protrusion (46 – pivot end) and a second 
Zinner and Roulleaux therefore teach or suggest the claimed structures, and the rejection is maintained.
Regarding claims 2 and 4-6: No additional or specific arguments are presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1.  These claims remain rejected based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claim 7 under 35 USC §103 as unpatentable over Zinner, Roulleaux and Callaway (US 5,146,206) [Remarks: page 8]: Applicant’s argument asserts that amendment of base claim clarifies that the contact surface of each block is flat and extends laterally across the block. This argument is not persuasive for the reasons provided with respect to claim 1, where Zinner clearly discloses these features.
Consider Applicant’s remarks with respect to the rejection of claims 3, 8 and under 35 USC §103 as unpatentable over various combinations of Zinner, Roulleaux, Kolton (US 2008/00611987 A1), Salsberg (US 2019/0266457 A1), and 
Consider Applicant’s remarks with respect to new claims 10 and 11 under 35 USC §103 [Remarks: page 8]: Applicant’s arguments have been considered, but are moot, these claims have not been previously examined or rejected.  These claims are now rejected based on continued rejection of the base claim and on the particular references, citations and analysis presented for each in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Huang (U.S. Patent Application Publication # US 2009/0188082 A1) disclosing an adjustable glass hinge.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684